          Case 5:20-cv-00277-G Document 58 Filed 04/03/20 Page 1 of 1



                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

SOUTH WIND WOMEN’S CENTER               )
LLC, d/b/a TRUST WOMEN                  )
OKLAHOMA CITY, on behalf of itself,     )
its physicians and staff, and its patients,
                                        )
et al.,                                 )
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )     Case No. CIV-20-277-G
                                        )
J. KEVIN STITT in his official capacity )
as Governor of Oklahoma et al.,         )
                                        )
      Defendants.                       )

                                        ORDER

      Now before the Court is Amici’s Motion (Doc. No. 56) seeking leave to file an

amicus brief in support of the State of Oklahoma. For good cause shown, the Motion is

GRANTED. Any party who wishes to respond to the amicus brief must do so on or before

April 10, 2020.

      IT IS SO ORDERED this 3rd day of April, 2020.
